Citation Nr: 0401438	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1978 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which found that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for paranoid schizophrenia.  The Board 
has recharacterized the issue as one for service connection 
for an acquired psychiatric disorder to more accurately 
reflect the veteran's claim.  This case was remanded back to 
the RO for additional development in February 2001.  In 
September 2002, the Board denied the veteran's claim on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims ("the Court").  
In a July 2003 order, the Court vacated the Board's decision 
and remanded the case back to the Board.  

In September 2000, a hearing was held by videoconference 
before a Veterans Law Judge who is no longer employed by the 
Board.  The veteran was informed in an August 2003 letter of 
his right to another hearing before a Veterans Law Judge who 
will participate in his decision.  Another hearing has not 
been requested.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claim to reopen. 

2.  In a rating decision dated in February 1994, the RO 
denied service connection for schizophrenia and notified the 
veteran of that decision; he did not appeal. 

3.  The evidence received subsequent to the RO's final 
February 1994 decision bears directly and substantially upon 
the specific matter under consideration; is neither 
cumulative nor redundant; and/or is by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been received since the 
February 1994 final rating decision denying service 
connection for an acquired psychiatric disorder, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records indicate that in March 1981 the 
veteran's records were screened in accordance with two Air 
Force regulations and that he was found qualified for "PRP" 
(personal reliability program) duties.  This notation was 
made by a psychiatric clinical specialist.  The veteran was 
noted to have situational anxiety/depression in October 1982, 
when he reported feelings of personal inadequacy/rage during 
the past few months.  He was referred to psychiatry.  The 
report of the October 1982 psychiatric evaluation indicates 
that he had been referred due to repeated interpersonal and 
job performance problems.  The veteran's history was 
obtained.  He reported that he had "no problems" and was 
"perfect."  He requested that his security clearance be 
revoked so he could change his job, as he intensely disliked 
his current one.  A mental status evaluation was performed, 
after which the diagnostic impression was schizoid and 
obsessive-compulsive traits.  It was noted that there was no 
evidence of a psychosis or disabling neurosis.  Outpatient 
group therapy was suggested to the veteran to help decrease 
maladaptive occupational behavior but he refused.  

The veteran was examined in February 1983 for separation from 
service, at which time his mental status was noted to be 
normal.  He reported a history of trouble sleeping, 
depression or excessive worry, and loss of memory or amnesia.  
He also reported having been treated in 1983 for a paranoid 
personality.  A report of mental status evaluation dated in 
March 1983 notes that the veteran was being considered for 
discharge due to misconduct, that he was hostile and 
suspicious but fully oriented and alert, that his mood and 
affect were unremarkable, that his thinking process was clear 
and that his thought content was normal.  The veteran was 
separated from service in March 1983 due to unsatisfactory 
performance.  

In an October 1987 rating decision, which the veteran did not 
appeal, the RO denied service connection for schizoid and 
obsessive-compulsive traits on the basis that such was a 
personality disorder that was not subject to service 
connection.  In a January 1988 rating decision, the RO denied 
entitlement to service connection for dysthymic disorder, 
which was diagnosed during VA hospitalization in May 1987.  
The hospital report notes that he had had no prior 
psychiatric hospitalizations and was under severe financial 
and vocational stress.  The veteran did not initiate an 
appeal.  

In January 1994 the veteran again claimed entitlement to 
service connection for a psychiatric disorder, which he 
characterized as paranoid schizophrenia.  A VA medical record 
dated in March 1993 was obtained and reflected a diagnosis of 
paranoid schizophrenia.  In a February 1994 rating decision 
the RO denied service connection for paranoid schizophrenia 
on the basis that the evidence did not show that the disorder 
was related to service.  Following notification of the 
decision the veteran did not appeal.  

In June 1998, the veteran filed a claim for service 
connection for paranoid schizophrenia. In support of his 
claim, the RO received copies of some service medical 
records, including the October 1982 psychiatric evaluation 
report, a duplicate copy of the above noted March 1993 VA 
medical record, and another March 1993 VA medical record 
noting that the veteran had been treated for paranoid 
schizophrenia and had applied for Social Security disability 
benefits.  

In a September 1998 rating decision, the RO found that the 
additional evidence received was not new and material to 
reopen the claim as it did not establish a link between his 
current diagnosis and service.  

In January 1999, the veteran submitted copies of his service 
medical records from October 1982.  The RO obtained a VA 
outpatient treatment note dated June 1998 regarding a 
physical complaint.  In August 1999 the veteran submitted 
another copy of his October 1982 service medical records. 

In September 1999, the veteran submitted records from the 
U.S. Army Intelligence and Security Command which contains 
documentation surrounding the veteran's discharge from the 
military.  These records show that after a Commander's 
investigation, his security clearance was revoked.  The 
actual reason for his discharge was shown as unsatisfactory 
performance following the issuance of several Article 15s for 
failure to repair and failure to be at his place of duty.  
These records refer to a medical evaluation of the veteran, 
and a medical consultation record completed by a counseling 
psychologist, the reports of which are not included with the 
Command records (but apparently are the October 1982 
psychiatric evaluation and February 1983 separation 
examination, the reports of which are with the service 
medical records.)

At an October 1999 personal hearing, the veteran testified 
about the trouble he had performing his assigned duty during 
active service.  He stated that after his separation, he 
first sought treatment when he was treated for pneumonia in 
1987.  While in the hospital, they told him he was depressed 
and he started getting psychiatric treatment for depression.  
In 1991, he was given a diagnosis of bipolar disorder.  

The veteran testified at a videoconference hearing in 
September 2000 in lieu of an in-person Travel Board hearing.  
He described his job in the service, and the difficulty he 
had working with others.  He also testified about several 
records he felt were missing from his service medical records 
including records of psychiatric assessments performed in 
service.  He also testified about his experiences and his 
history of medical treatment since his discharge from active 
service.  

At the September 2000 hearing, the veteran submitted 
additional evidence including VA outpatient treatment records 
showing an initial psychiatric assessment conducted in 
September 1999 when the veteran presented stating that he 
wanted to establish a case for service connection for 
paranoid schizophrenia.  The record reflects that he provided 
a history of having visited two psychiatrists when stationed 
in Okinawa in 1983 and psychiatric hospitalizations in June 
1987 and March 1993.  It was noted that a review of the 
veteran's records indicated a history of psychiatric 
treatment off and on since 1987.  The pertinent diagnoses 
were history of chronic paranoid schizophrenia and history of 
polysubstance abuse in past.  The veteran also submitted the 
report of a Minnesota Multiphasic Personality Inventory 
(MMPI) of September 1999, which notes that the most likely 
diagnosis was schizophrenia or paranoid disorder. 

In August 2002, records were received form the Social 
Security Administration.  These include treatment records 
from several VA facilities and private psychiatric 
evaluations of the veteran.  A VA discharge summary shows 
that the veteran was hospitalized by VA in February 1993 with 
diagnoses which included schizophrenia, paranoid type, and 
personality disorder, not otherwise specified with borderline 
and narcissistic traits.  A January 1997 VA medical 
certificate shows a diagnosis of paranoid schizophrenia.  A 
November 1999 report by a social worker notes that according 
to the veteran, he wanted documentation to support his 
service connection claim for paranoid schizophrenia.  He 
stated that he had been diagnosed with schizoaffective 
disorder in service and reportedly provided supporting 
documentation.  In an August 2000 private assessment, he was 
diagnosed with paranoid schizophrenia.  None of this 
additional medical evidence is dated earlier than February 
1993.

Most recently, a 37 page report dated October 2003 from R. 
Shlensky, M.D. indicates that the veteran was examined and 
evaluated for the purpose of determining whether he 
experienced the onset of mental illness while on active duty 
in 1982.  Dr. Shlensky identified himself as a specialist in 
psychiatry, and noted that he reviewed extensive military and 
medical records, which were summarized in the report, prior 
to reaching his decision.  He diagnosed the veteran with 
paranoid schizophrenia, chronic, and noted in summary that 
the records substantiated that "an early [s]chizophrenic 
process was evolving during [the veteran's] military years, 
culminating with impaired judgment, paranoid attitudes, 
disruptive, self sabotaging behavior, [and] social isolation 
at the time of his discharge.  In other words, the records 
clearly suggested that he became ill while in the army."

VCAA

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, 
the veteran is not prejudiced by any failure of VA to provide 
complete notice as required by VCAA or to develop the 
evidence, at least with regard to reopening the claim, as 
this decision results in a grant of the veteran's claim to 
reopen.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, such as psychoses, will be presumed to be 
related to service, if manifested to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Personality disorders as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c). 

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  20.302, 20.1103 (2003). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in June 1998, the 
preexisting version of 38 C.F.R. § 3.156 applies.  In any 
event, the Board's decision is the same under the old or the 
new regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

Analysis

The last final decision is the February 1994 rating decision 
that denied service connection for schizophrenia.  The basis 
of that decision was that the evidence did not show that 
schizophrenia was either present during service or within one 
year of separation.  The veteran was notified of this 
decision in a letter dated in March 1994.  He did not appeal 
that decision and the decision became final.  38 U.S.C.A. 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  

Since the February 1994 rating decision, new evidence has 
been submitted including the October 2003 report of R. 
Shlensky, M.D.  This is new evidence because it was not 
before the RO at the time of the February 1994 rating 
decision.  This is also material because it directly 
addresses the question of whether an acquired psychiatric 
disorder was present during service.  As such, the additional 
evidence contributes "to a more complete picture of the 
circumstances surrounding the existence of a current 
disability."  See Hodge, 155 F.3d 1356 (1998).  The Board 
concludes that the additional evidence submitted in support 
of the veteran's claim is new and material and warrants 
reopening of the claim for service connection for an acquired 
psychiatric disorder. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.


REMAND

In the July 2003 order, the Court vacated the Board's 
decision and remanded the case back to the Board.  The Court 
noted that the RO had only partially complied with the 
instructions given in the Board's February 2001 remand and 
that since a remand by the Board confers on the appellant, as 
a matter of law, the right to VA compliance with the terms of 
the remand order, another remand was in order.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, the RO was requested in the February 2001 
remand to do the following:

[W]rite to the United States Army Medical 
Department, Freedom of 
Information/Privacy Act Office,  Attn: 
MCFP/Mr. Bowers, 2050 Worth Road, Suite 
13, Fort Sam Houston, Texas 78234-6013, 
and request a copy of the February 1983 
psychiatric evaluation report pertaining 
to the veteran and a copy of any other 
records pertaining to the veteran's 
psychiatric status, behavior, military 
adjustment, reliability or the like that 
may be on file at the command.  It is 
essential that the RO persist in this 
endeavor until the records are obtained 
or a reason is given by the Army for not 
providing them.  All efforts to obtain a 
copy of the report should be documented 
in the claims file.  

The Court noted that while the RO did request a copy of the 
February 1983 report, it limited the request for other 
records to those dating from February to March 1983 only.  
Another remand is required so that the RO may once again 
contact the U.S. Army and request all records pertaining to 
the veteran including all those dating from 1978 to 1983, 
which would cover the entire period of the veteran's service.

Additionally, in November 2003, new evidence was submitted to 
the Board consisting of the medical opinion from R. Shlensky, 
M.D.  While this evidence was considered by the Board as a 
basis for reopening the claim, it has not been considered by 
the RO on the merits of the veteran's claim.  This evidence 
is referred to the RO for review and preparation of a 
Supplemental Statement of the Case (as necessary).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should write to the United 
States Army Medical Department, Freedom 
of Information/Privacy Act Office,  Attn: 
MCFP/Mr. Bowers, 2050 Worth Road, Suite 
13, Fort Sam Houston, Texas 78234-6013, 
and request a copy of any records 
pertaining to the veteran's psychiatric 
status, behavior, military adjustment, 
reliability or the like that may be on 
file at the command for the veteran's 
service dating from 1978 to 1983.  The RO 
must persist until the records are 
obtained or a reason is given by the Army 
for not providing them.  All efforts to 
obtain the records should be documented 
in the claims file.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a VA compensation examination is required for 
a determination on the merits of this case.  
See 38 U.S.C.A. 5103A(d).  If further action 
is required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder.  This 
should include consideration of all the 
evidence in the claims file including any 
evidence added since issuance of the most 
recent supplemental statement of the case 
(SSOC) and specifically the medical 
opinion letter from R. Shlensky, M.D., 
dated in October 2003.  If any benefit 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue another SSOC.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations, not 
previously provided, pertaining to the 
claim.  A reasonable period of time for a 
response should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



